349 F.2d 403
George G. REYES, Appellant,v.George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 22147.
United States Court of Appeals Fifth Circuit.
July 22, 1965.

Richard Tinsman, San Antonio, Tex., for appellant.
M. C. Gonzales, Asst. Dist. Atty., San Antonio, Tex., Gilbert J. Pena, Asst. Atty. Gen., Austin, Tex., for appellee.
Before BROWN and GEWIN, Circuit Judges, and KILKENNY,1 District judge.
PER CURIAM.


1
Counsel for petitioner applies for recall and stay of the issuance of the mandate.  The application reflects that he is also counsel for petitioner, John J. Breen, with Petition for Certiorari in the United States Supreme Court pending, asking review of our decision in Breen v. Beto, 5 Cir., 1965, 341 F.2d 96.  That case raises for review the same issue as in the case of petitioner Reyes.  5 Cir., 1965, 345 F.2d 722.  The Clerk of the Supreme Court has by letter requested that the State of Texas file a response to Breen's Petition for Certiorari.


2
To avoid the unnecessary imposition of expense on counsel rendering diligent service under court appointment, the mandate is recalled and issuance of the mandate stayed until final action by the Supreme Court in Breen v. Beto, No. 1247 Misc., O.T. 1964.


3
The Clerk is directed to furnish a certified copy of this order to the Clerk of the United States Supreme Court.



1
 Of the District of Oregon, sitting by designation